Opinion issued November 27, 2002







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00893-CV
____________

WILLIAM LaBARGE AND AUTO LOCATORS, INC., Appellants

V.

KEVIN CALBERT, Appellee



On Appeal from the 272nd District Court
Brazos County, Texas
Trial Court Cause No. 52,727-272



O P I N I O N
	Appellants have filed a motion to dismiss their appeal.  More than 10 days has
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Alcala and Price (1).
Do not publish. Tex. R. App. P. 47.
1.    	The Honorable Frank C. Price, former Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.